DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ arguments, filed March 23, 2022, have been fully considered and they are persuasive in-part.  The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 


Status of the Claims
Claims 1-6 and 9-15 are under examination. 
Claims 7 and 8 are withdrawn. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1-6 and 9-15 are directed to method . As described in Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. Instant claim 1 require the steps of receiving a plurality of diagnostic models, provide a time series of physiological data of each patient for each diagnostic model, determine the ROC curve and the AUROC of each diagnostic model, determine the rank order of each input feature based on the feature’s impact on the ROC curve, select a subset of the input features based on the rank order of the input features, store the revised diagnostic model.  Instant claims 2-4 are drawn to selecting a threshold for different criteria.  Instant claim 5 is drawn to specifying that the aggregation is based on a SOFALI voting system.  Instant claim 6 is drawn to where the diagnostic models provide a non-binary value of the prediction and the aggregation of the prediction is based on LDA. Instant claim 9 is drawn to different mathematical models.  Instant claim 10 is drawn to a plurality of diagnostic models, an aggregator to aggregate the predictions of the diagnostic models, and selecting a threshold value.  Instant claim 11 is drawn to where the maximum allowable proportion of false positives is at least 25%.  Instant claim 12 is drawn to where the system provides an artificial value for the required input if the data is insufficient.  Instant claim 13 is drawn to where the aggregator is an LDA system.  Instant 14 is drawn to where the prediction of each diagnostic model is a binary system and the aggregator includes a voting system.  Instant claim 15 is drawn to where the binary prediction of each diagnostic model is based on a threshold value of the model.  Each of claims 1-6 and 9-15 are drawn to different mental steps or mathematical algorithms. Mental steps are a judicial exception.  The courts have found mathematical algorithms to be drawn to the judicial exception of an abstract idea (In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). Thus, the instant claims are drawn to a judicial exception.
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to effect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing.  While the instant claim recite a non-transitory computer readable medium, a medical diagnostic system, or processor, the instant claims do not recite any structural limitations of these elements.  Thus, the instant claims do not recite a particular machine and do not integrate the judicial exception into a practical application. 
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant claims recite the additional elements of receiving diagnostic models, providing a time series of data,  and storing the revised diagnostic model. However, these steps are well-understood, routine, and conventional data gathering steps. Reciting such well-understood, routine, and conventional data gathering steps do not transform a judicial exception into patent eligible subject matter. In addition, the recitation of the specific types of data or the mathematical model, to be used in the judicial exception does not transform the abstract idea into a non-abstract idea. (See buySAFE, Inc. v Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed.Cir.2014)). Furthermore, the elements taken as a combination are also well-understood, routine, and conventional, since the elements are merely specifying the types of data for a data gathering step and models. Thus, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Response to Arguments
3.	Applicants have responded to this rejection by stating that the instant claims integrates the judicial exception to effect a particular treatment of a disease of medical condition.  However, the instant claim recites no step of treatment nor the does the instant claim diagnose a disease.  Rather, the instant claims creates revised diagnostic models and stores the models.  Without treating the patient, there cannot be an improvement in improving patient outcomes.  While the instant claims may recite elements that are arranged in a particular manner, the instant claims remain abstract.  A narrow abstract idea is still an abstract idea.  Thus, instant claims do not integrate the judicial exception into a practical application. 
	This rejection is maintained. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by by Vairavan et al. (WO 2013/12374 A2). 
Regarding claim 10, Vairavan et al. teaches a method that includes a plurality of diagnostic models configured to provide a prediction of a patient’s risk of experiencing ARDS based only on the patient’s physiological data (pages 12-14); an aggregator that is configured to aggregate the predictions of the diagnostic models to provide an aggregated prediction of an onset of ARDS (pages 12-14); wherein the aggregator is configured to provide a binary prediction based on a select threshold value (page 14); and the selected threshold value is selected to provide the maximum allowable value of false positive predictions (page 14). 
Regarding claim 13, Vairavan et al. teach where the aggregator includes an LDA system (page 12). 
Regarding claim 14, Vairavan et al. teach where the prediction of the diagnostic model includes a binary prediction and the aggregator includes a voting system (page 12-14). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/             Primary Examiner, Art Unit 1671